DETAILED ACTION
	Responsive to the Applicant reply filed on 09/21/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/21/2021 has been entered. 
• Claims 1-20 have been amended. Therefore, the objection has been withdrawn. 
• Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/21/2021, with respect to the rejection(s) of independent claims 1, 12 and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adams et al. (WO 2017091236 A1) in view of Roy et al. (US 20200137084 A1) in view of Potter et al. (US 9754005 B2, IDS listed). Please refer to the 35 U.S.C. § 103 section below for the detailed rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (WO 2017091236 A1 hereinafter “Adams”) in view of Roy et al. (US 20200137084 A1 hereinafter “Roy”) in view of Potter et al. (US 9754005 B2 hereinafter “Potter”, IDS listed).
Regarding claim 1, (Currently Amended) Adams discloses a method comprising (Fig. 1 and Fig. 2): 
identifying a content comprising a program to be deployed on a computing device comprising a processor to execute software ([0019] The profile engine 106 can include hardware or a combination of hardware and programming, but at least hardware, to generate a profile including a deployment plan for a computing device. Generating the profile that includes the deployment plan can include a selection of a set of configuration features for the computing device); 
measuring the content ([0020] The plan engine 108 can include hardware or a combination of hardware and programming, but at least hardware, to generate a master volume based on the deployment plan, the master volume being stored in a volume storage. Generating the master volume can include copying a golden image (e.g., master image, cache image, etc.) of a computing device or computing device type [“measuring the content”, See clm. 4]); 
applying a script to alter the content to produce an altered content ([0018] provide a set of scripts to alter the copy of the master volume based on a the deployment plan); 
deploying the altered content on the computing device as deployed content ([0025] The deployment engine 112 can include hardware or a combination of hardware and programming, but at least hardware, to deploy the altered copy of the master volume to the computing device); 
However, it does not explicitly teach “establishing a content baseline for the content based on the measuring; comparing the copied deployed content with the content baseline out-of-band using a management controller while the deployed content is deployed on the computing device, wherein the 
In a same field of endeavor, Roy discloses the method, wherein establishing a content baseline for the content based on the measuring ([0074] FIG. 5 shows an overall flow of the security monitoring task (More details regarding the security monitoring task of the processor 150). In a step 510, the service processor requests at an initial or first time that the hosted web files be copied to the shared storage accessible by the service processor and host to create an initial (e.g., first) copy or version of the web files 465 (FIG. 4) [“establishing a content baseline”]. The initial or first copy may be referred to as a gold copy); 
comparing the copied deployed content with the content baseline out-of-band using a management controller while the deployed content is deployed on the computing device, wherein the management controller is separate from the processor of the computing device ([0046] the server hosting the web files includes an out-of-band management platform and, more particularly, service processor 150 [“separated management controller from the processor of the computing device”, See Fig. 1 and ¶0051 regarding host processor 130 and service processor 150]; [0062] a service processor 405 includes a security monitoring module 410 [“management controller”]; [0075-0077] The access requests may include hypertext transfer protocol (HTTP) requests (or other Internet protocol) issued by the client devices to the server between the first and second times [“while the deployed content is deployed on the computing device”]. The second copy [analogous to “copied deployed content”] is compared against the initial or first copy [analogous to “content baseline”] of the web files to detect any changes indicating the web files were compromised. For example, the access requests listed in the logs may be compared against a database or library of known attack patterns. Comparisons or searches may be performed using regular expressions [“using a rule” See below]); and 
[0077] the copied logs are scanned to check for access patterns matching attack vectors. For example, the access requests listed in the logs may be compared against a database or library of known attack patterns [“identifying, using a rule, a difference”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Adams with the teachings of Roy to compare the copied deployed content with the content baseline out-of-band using a management controller. One of ordinary skill in the art would have been motivated to make this modification because the security monitoring module [or management controller] includes the business logic providing intrusion detection services (IDS) and, more particularly, is responsible for security monitoring tasks such as scanning web files such as web pages to detect changes [or difference between the copied deployed content and the content baseline] indicating the web page files may have been compromised, analyzing error and access logs associated with the web page files to detect attack patterns or attack vectors [0054].
Although Roy teaches, in paragraph 0075, “creating a second copy or version of the web files”, it does not explicitly teach “copying the deployed content from the computing device to a storage product to produce a copied deployed content”.
In a same field of endeavor, Potter disclose the method, wherein copying the deployed content from the computing device to a storage product to produce a copied deployed content (col. 54 ln. 33-36, Management console 2801 may include a database of enterprise manager operational data 2802, which includes a replicated copy of the data management operational data 3001 for each of the multiple Data Movement Virtualization Engines 306 synchronized to the Management Console 2801).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Adams and Roy with the teachings of Potter to copy the deployed content from the computing device to a storage product to produce a copied deployed content. One of these operational data may be synchronized to the Management Console 2801 [or storage product], which also resides in a relational database [or producing a copied deployed content].

Regarding claim 2, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 1, further comprising: remediating the deployed content based on the difference between the copied deployed content and the content baseline ([Roy: 0059]  In a step 330, the service processor learns and updates attack patterns based on the security monitoring. In a step 335, the service processor module detects attacks and generates alerts and remediation actions. [0075-0077] The second copy is compared against the initial or first copy (or gold copy, See ¶0074) of the web files to detect any changes indicating the web files were compromised).

Regarding claim 4, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 2, wherein the content measured is copied to a golden image, the method further comprising ([Adams: 0020] generating the master volume can include copying a golden image (e.g., master image, cache image, etc.) of a computing device or computing device type [“measuring content”]): 
copying the golden image to an instruction volume, wherein the applying the script to alter the content comprises applying the script to alter the instruction volume, wherein the remediating comprises building a new content based on the golden image ([Roy: 0059] In a step 335, the service processor module detects attacks and generates alerts and remediation actions (based on the gold copy, See details in ¶0080-0081, [analogous to “based on the golden image”]; [Adams: 0014] The scripts or programs may use setting values to modify instruction volumes during deployment; [0040]  the deployment device 333 to reuse instruction volumes 350-1, 350-2 for deployment or allow the deployment device 33 to dispose of instruction volumes 350-1, 350-2 and generate new instruction volumes; [0045] image based deployment can include applying the instruction volumes 350-1, 350-2 as golden image structures).

Regarding claim 5, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 4, wherein the instruction volume comprises an operating system boot volume including an operating system to be executed on the computing device ([Adams: 0021 and 0025] the altered copy comprises an operating system boot volume. deploying the altered copy of the master volume can include deploying an instruction volume that comprises a boot volume and firmware configuration for the computing device).

Regarding claim 6, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 1, further comprising:
prior to deploying the altered content on the computing device, examining the altered content for malicious program code introduced by the script ([Adams: 0013] examining the instruction volumes can include scanning the volume storage for malware or unwanted content; [0047] by examining the instruction volumes 350-1, 350-2 for malware prior to deploying the instruction volumes 350-1, 350-2 can prevent the malicious scripts from affecting the OS of the computing devices 352-1, 352-2).

Regarding claim 7, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 1, wherein the content comprises an operating system to be executed on the computing device, and wherein the comparing comprises comparing the copied deployed content comprising the operating system with the content baseline ([Adams: 0006] the instruction volume can include operating system instructions. [0021] the altered copy comprises an operating system boot volume altered for use by an individual computing device; [Roy: 0076] The second copy [analogous to “copied deployed content”] is compared against the initial or first copy [analogous to “content baseline”] of the web files to detect any changes indicating the web files were compromised).

Regarding claim 8, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 1, wherein the script applied to alter the content to produce the altered content is based on a configuration setting for a type of the computing device, the configuration setting to customize a hardware setting of the computing device ([Adams: 0006] execute a set of scripts to alter the instruction volume based on a profile for a computing device; [0038-0040] a set of configuration settings can be selected for the server profile 332-2 and the build plan 340 can define the plan scripts 342 for altering the instruction volume 348 to reflect the set of configuration settings).

Regarding claim 9, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 1, wherein the identifying the difference comprises detecting configuration changes of the content, that are expected, and detecting configuration changes that are not expected ([Roy: 0077] In a step 525, the copied logs are scanned to check for access patterns matching attack vectors. For example, the access requests listed in the logs may be compared against a database or library of known attack patterns [“expected changes”]; [0092-0093] (Table C automating vector pattern analysis) 1C-If an unknown pattern [“not expected changes”] occurs the URL is flagged for deeper check. 1D-For each unknown pattern [“not expected changes”] update suspect DB and add IP to blacklist DB).

Regarding claim 10, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 1, wherein the script is applied to the content offline from the computing device [Adams: 0039] the plan scripts 342 can be provided to alter the instruction volume 348 offline from the computing devices 352-1, 352-2).

Regarding claim 11, (Currently Amended) the combination of Adams, Roy and Potter discloses the method of claim 1, further comprising deleting the copied deployed content while the deployed content remains deployed on the computing device ([Adams: 0016] In some examples, different user roles may have differing permissions to create, modify, examine, and delete deployment plans, golden images, build plans, and build script).

Regarding claim 12, (Currently Amended) Adams discloses a system comprising (Fig. 1 and Fig. 2): 
a deployment device, comprising a volume storage, to store a golden volume ([0018-0020] The set of engines (e.g., profile engine 106, plan engine 108, build engine 110, deployment engine 112) can include a combination of hardware and programming. Generating the master volume can include copying a golden image (e.g., master image, cache image, etc.) of a computing device or computing device type); 
a processor; and a non-transitory storage medium storing instructions executable on the processor to ([0017] FIGS. 1 and 2 respectively illustrate an example system 100 and an example computing device 214 consistent with the present disclosure; [0027] A processing resource 216, as used herein, can include any set of processors capable of executing instructions stored by a memory resource 220): 
create an instruction volume from the golden volume, apply a script to alter the instruction volume to produce an altered instruction volume ([0036]  the golden volume 344 can be utilized to generate instruction volume 350-1 from the server profile 332-1 and the golden volume 344 can also be utilized to generate instruction volume 350-2 from the server profile 332-2), and 
deploy the altered instruction volume on a computing device as deployed content comprising a program ([0034] The deployment plan 336 can define a set of execution steps for deploying an instruction volume 350-1, 350-2 to a particular computing device 352-1, 352-2. For example, the deployment plan 336 can define what type of golden image 338 is utilized for a corresponding server profile 332-1, 332-2).
However, it does not explicitly teach “a verifier connected to the deployment device and comprising a management controller, wherein the verifier is to, in a verification operation performed out- of-band with respect to the computing device; compare the copy of the deployed content to a baseline corresponding to content in the golden volume; send information about the comparison to a remediation engine.”
In a same field of endeavor, Roy discloses the system, wherein a verifier connected to the deployment device and comprising a management controller, wherein the verifier is to, in a verification operation performed out- of-band with respect to the computing device ([0046-0047] the server [“deployment device”] hosting the web files includes an out-of-band management platform and, more particularly, service processor 150 [“verifier” having a security monitoring module 160, See ¶0054]. The out-of-band management platform may include a dedicated channel for managing network devices); 
compare the copy of the deployed content to a baseline corresponding to content in the golden volume ([0059] In a step 325, the service processor with security monitoring module performs security monitoring tasks [“compare the copy of the deployed content to a baseline” See detailed actions below] for the web files hosted by the server; [0075-0077] The access requests may include hypertext transfer protocol (HTTP) requests (or other Internet protocol) issued by the client devices to the server between the first and second times. The second copy [analogous to “copied deployed content”] is compared against the initial or first copy (or gold copy, See ¶0074) [analogous to “golden volume”] of the web files to detect any changes indicating the web files were compromised), and 
send information about the comparison to a remediation engine ([0059] In a step 335, the service processor module detects attacks and generates alerts and remediation actions).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Adams with the teachings of Roy to compare the copy of the deployed content to a baseline corresponding to content in the golden volume. One of ordinary skill in the art would have been motivated to make this modification because the security monitoring module [or management controller] includes the business logic providing intrusion detection services (IDS) and, more particularly, is responsible for security monitoring tasks such as scanning web files such as web pages to detect changes [or difference between the copied deployed content and the content baseline] indicating the web page files may have been compromised, analyzing error and access logs associated with the web page files to detect attack patterns or attack vectors [0054].
Although Roy teaches, in paragraph 0075, “creating a second copy or version of the web files”, it does not explicitly teach “receive a copy of the deployed content from the computing device.”
In a same field of endeavor, Potter discloses the system, wherein receive a copy of the deployed content from the computing device (col. 54 ln. 33-36, Management console 2801 may include a database of enterprise manager operational data 2802, which includes a replicated copy of the data management operational data 3001 for each of the multiple Data Movement Virtualization Engines 306 synchronized to the Management Console 2801).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Adams and Roy with the teachings of Potter to receive a copy of the deployed content from the computing device. One of ordinary skill in the art would have been these operational data may be synchronized to the Management Console 2801 [or receive a copy of the deployed content], which also resides in a relational database [or a copied deployed content].

Regarding claim 13, (Currently Amended) the combination of Adams, Roy and Potter discloses the system of claim 12, wherein the instruction volume comprises an operating system boot volume including an operating system to be executed on the computing device ([Adams: 0021 and 0025] the altered copy comprises an operating system boot volume. deploying the altered copy of the master volume can include deploying an instruction volume that comprises a boot volume and firmware configuration for the computing device).

Regarding claim 14, (Currently Amended) the combination of Adams, Roy and Potter discloses the system of claim 12, wherein the instructions are executable on the processor to: 
prior to deploying the altered instruction volume on the computing device, examine the altered instruction volume for malicious program code introduced by the script ([Adams: 0013] examining the instruction volumes can include scanning the volume storage for malware or unwanted content; [0047] by examining the instruction volumes 350-1, 350-2 for malware prior to deploying the instruction volumes 350-1, 350-2 can prevent the malicious scripts from affecting the OS of the computing devices 352-1, 352-2).

Regarding claim 15, (Currently Amended) the combination of Adams, Roy and Potter discloses the system of claim 12, wherein the verifier comprises measurements representative of the baseline for the deployed content ([Roy: 0046-0047] the server [“deployment device”] hosting the web files includes an out-of-band management platform and, more particularly, service processor 150 [“verifier” having a security monitoring module 160, See ¶0054]. The out-of-band management platform may include a dedicated channel for managing network devices).

Regarding claim 16, (Currently Amended) the combination of Adams, Roy and Potter discloses the system of claim 12, wherein the script applied to alter the instruction volume to produce the altered instruction volume is based on a configuration setting for a type of the computing device, the configuration setting to customize a hardware setting of the computing device ([Adams: 0006] execute a set of scripts to alter the instruction volume based on a profile for a computing device; [0038-0040] a set of configuration settings can be selected for the server profile 332-2 and the build plan 340 can define the plan scripts 342 for altering the instruction volume 348 to reflect the set of configuration settings; [0056] The general section 462 can include a server hardware type 474. The server hardware type 474 can be utilized to define what type of hardware is included within a particular computing device).

Regarding claim 17, (Currently Amended) Adams discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to (Fig. 1 and Fig. 2): 
create, based on content corresponding to a golden image, a boot volume to execute on a computing device comprising a processor ([0018-0020] The set of engines (e.g., profile engine 106, plan engine 108, build engine 110, deployment engine 112) can include a combination of hardware and programming. Generating the master volume can include copying a golden image (e.g., master image, cache image, etc.) of a computing device or computing device type); 
apply a script to alter the boot volume to produce an altered boot volume ([0014] The scripts or programs may use setting values to modify instruction volumes during deployment); 
[0025] The deployment engine 112 can include hardware or a combination of hardware and programming, but at least hardware, to deploy the altered copy of the master volume to the computing device); 
prior to deploying the altered boot volume on the computing device, examine the altered boot volume for malicious program code introduced by the script ([0013] examining the instruction volumes can include scanning the volume storage for malware or unwanted content; [0047] by examining the instruction volumes 350-1, 350-2 for malware prior to deploying the instruction volumes 350-1, 350-2 can prevent the malicious scripts from affecting the OS of the computing devices 352-1, 352-2).
However, it does not explicitly teach “compare, using a management controller separate from the processor of the computing device, the copied deployed content with a content baseline, the comparing performed out-of-band while the deployed content is deployed on the computing device; and identify, using a rule, a difference between the copied deployed content and the content baseline.”
In a same field of endeavor, Roy discloses the medium, wherein compare, using a management controller separate from the processor of the computing device, the copied deployed content with a content baseline, the comparing performed out-of-band while the deployed content is deployed on the computing device ([0059] In a step 325, the service processor with security monitoring module performs security monitoring tasks [“compare the copy of the deployed content to a baseline” See detailed actions below] for the web files hosted by the server; [0075-0077] The access requests may include hypertext transfer protocol (HTTP) requests (or other Internet protocol) issued by the client devices to the server between the first and second times. The second copy [analogous to “copied deployed content”] is compared against the initial or first copy [analogous to “content baseline”] of the web files to detect any changes indicating the web files were compromised); and 
identify, using a rule, a difference between the copied deployed content and the content baseline ([0077] the copied logs are scanned to check for access patterns matching attack vectors. For example, the access requests listed in the logs may be compared against a database or library of known attack patterns [“identifying, using a rule, a difference”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Adams with the teachings of Roy to compare the copied deployed content with the content baseline out-of-band using a management controller. One of ordinary skill in the art would have been motivated to make this modification because the security monitoring module [or management controller] includes the business logic providing intrusion detection services (IDS) and, more particularly, is responsible for security monitoring tasks such as scanning web files such as web pages to detect changes [or difference between the copied deployed content and the content baseline] indicating the web page files may have been compromised, analyzing error and access logs associated with the web page files to detect attack patterns or attack vectors [0054].
Although Roy teaches, in paragraph 0075, “creating a second copy or version of the web files”, it does not explicitly teach “copying the deployed content from the computing device to a storage product to produce a copied deployed content”.
In a same field of endeavor, Potter disclose the medium, wherein copy the deployed content from the computing device to a storage product to produce a copied deployed content (col. 54 ln. 33-36, Management console 2801 may include a database of enterprise manager operational data 2802, which includes a replicated copy of the data management operational data 3001 for each of the multiple Data Movement Virtualization Engines 306 synchronized to the Management Console 2801).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Adams and Roy with the teachings of Potter to copy the deployed content from the computing device to a storage product to produce a copied deployed content. One of ordinary skill in the art would have been motivated to make this modification because these operational data may be synchronized to the Management Console 2801 [or storage product], which also resides in a relational database [or producing a copied deployed content].

Regarding claim 18, (Currently Amended) the combination of Adams, Roy and Potter discloses the non-transitory machine-readable storage medium of claim 17, wherein the boot volume includes an operating system to be executed on the computing device ([Adams: 0021 and 0025] the altered copy comprises an operating system boot volume. deploying the altered copy of the master volume can include deploying an instruction volume that comprises a boot volume and firmware configuration for the computing device).

Regarding claim 19, (Currently Amended) the combination of Adams, Roy and Potter discloses the non-transitory machine-readable storage medium of claim 17, wherein the upon execution cause the system to build a new content for deployment based on the golden image ([Roy: 0059] In a step 335, the service processor module detects attacks and generates alerts and remediation actions (based on the gold copy, See details in ¶0080-0081, [analogous to “based on the golden image”]; [Adams: 0014] The scripts or programs may use setting values to modify instruction volumes during deployment; [0040]  the deployment device 333 to reuse instruction volumes 350-1, 350-2 for deployment or allow the deployment device 33 to dispose of instruction volumes 350-1, 350-2 and generate new instruction volumes; [0045] image based deployment can include applying the instruction volumes 350-1, 350-2 as golden image structures).

Regarding claim 20, (Currently Amended) the combination of Adams, Roy and Potter discloses the non-transitory machine-readable storage medium of claim 17, wherein the script applied to alter the boot volume to produce the altered boot volume is based on a configuration setting for a type of the [Adams: 0006] execute a set of scripts to alter the instruction volume based on a profile for a computing device; [0038-0040] a set of configuration settings can be selected for the server profile 332-2 and the build plan 340 can define the plan scripts 342 for altering the instruction volume 348 to reflect the set of configuration settings; [0056] The general section 462 can include a server hardware type 474. The server hardware type 474 can be utilized to define what type of hardware is included within a particular computing device).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (WO 2017091236 Al hereinafter “Adams”) in view of Roy et al. (US 20200137084 A1 hereinafter “Roy”) in view of Potter et al. (US 9754005 B2 hereinafter “Potter”, IDS listed) as applied in clam 1 and further in view of Winter et al. (US 10873496 B1 hereinafter “Winter”).
Regarding claim 3, (Currently Amended) the combination of Adams, Roy and Potter teaches all features of the method of claim 1 above. Although Roy teaches that “baseboard management controller (BMC) may provide power management” (¶0051) and “shutting down web server services during steps 515-525” (¶0081), it does not explicitly disclose “the remediating comprises automatically shutting down the computing system device on which having the deployed content is deployed.” 
In a same field of endeavor, Winter discloses the method of claim 2, wherein the remediating comprises automatically shutting down the computing system device on which having the deployed content is deployed (col. 4 ln. 40-41, remediation may include rebooting and/or cycling the device power off).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Adams, Roy and Potter with the teachings of Winter to shut down the computing system device on which having the deployed content is deployed. One of ordinary skill in the networked attached devices may at times fail to perform properly and/or respond to the network [or “deployed content based on the difference”] and may require a form of remediation in order to resolve the failure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Cary et al. (US 20130064525 A1): Method of modifying play of an original content form ([0010-0011] The edit script 20 may be transmitted from a modification server 22 or other entity over network 14 to terminal 16 with original content, or received at a later point in time, or received from a different source, or a different network. Edit script 20 may include modifications that adjust play of the content).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493